t c memo united_states tax_court eric test and odelia braun petitioners v commissioner of internal revenue respondent docket no filed date karen l hawkins for petitioners g michelle ferreira for respondent memorandum findings_of_fact and opinion gerber judge respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax and a dollar_figure accuracy- related penalty pursuant to sec_6662 the issues for our consideration are whether legal fees incurred by unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure - - petitioners are deductible as schedule c business_expenses or as schedule a miscellaneous_itemized_deductions and whether petitioners are liable for the accuracy-related_penalty under sec_6662 findings_of_fact petitioners resided in redwood city california at the time they filed their petition petitioners filed a joint federal_income_tax return for the tax_year odelia braun petitioner is a medical doctor who in was hired as an associate physician diplomate and assistant clinical professor of medicine at the university of california san francisco ucsf when petitioner began working at ucsf she was responsible for patient care in the emergency room and for training residents and medical students petitioner acquired an interest in the aspect of emergency medicine that was provided before the patient arrived at the hospital ie the care that was rendered by paramedics and firefighters from through petitioner undertook a study of cardiac arrest emergency response systems in san francisco california and around the united_states petitioner with the assistance of paramedics and firefighters collected medical data on all patients who suffered cardiac arrest in san francisco and the stipulation of facts and the exhibits attached thereto are incorporated herein by this reference learned that only percent survived petitioner traveled around the country and visited other emergency medical services ems to determine whether improvements in the san francisco ems systems could be made after undertaking these studies petitioner put together a proposal for the city of san francisco to revamp the ems system one specific part of the proposal focused on the need to get defibrillators to the people suffering from cardiac arrest sooner for example by putting defibrillators on firetrucks after petitioner’s plan was approved by the board_of supervisors the department of public health and the san francisco fire department petitioner approached her supervisors at ucsf the university created the center for prehospital research and training cprt as a structure for petitioner to work in and continue her research in petitioner became the director of cprt cprt taught emergency preparedness and cardiac pulmonary resuscitation cpr to the public and studied prehospital cardiac arrest treatment petitioner’s main role as director of cprt centered on research during her years as director of cprt petitioner successfully wrote research grant proposals and contract proposals for training firefighters in medical procedures training emergency medical technicians and paramedics for ambulances training school teachers in cpr training school - children in emergency recognition and response and for training the general_public in cpr by petitioner had received local statewide and national acclaim and letters of support for her efforts to improve public awareness of the need to learn and perform cpr at the earliest possible indication of a heart attack prominent members of the medical and political communities supported her efforts to expand her public sector training concepts petitioner’s business venture--save-a-life systems as petitioner was implementing emergency medical response training programs within public entities she formulated the idea that private sector emergency response systems were needed to coordinate with the public systems in order to insure that cardiac emergencies which occurred in private facilities received the proper recognition and the proper medical response until the public emergency response system arrived on the scene as a result petitioner decided that there was a need to teach people in public and private facilities how to recognize an emergency in progress where to find emergency equipment placed within the building how to place a call to the public emergency response system using and how to administer cpr and or use a defibrillator until the arrival of the public emergency response team - - in an effort to prove that expansion of the emergency medical response training into the private sector was worthwhile petitioner worked with the san francisco giants organization to create the first prototype for a private facility emergency response system the ushers at candlestick park were trained to recognize emergencies and to communicate the occurrence of an emergency to the paramedics and emergency response teams located throughout the stadium automatic defibrillators were also placed in the stadium for use by the trained staff during cardiac emergencies petitioner’s work with the san francisco giants’ emergency response program was done in her individual private capacity and not as the director of cprt in date petitioner collaborated with others in preparing a business plan for a private company called worksafe america corp the business plan expanded on petitioner’s concept to bring ems systems into the private sector by encouraging private industry to purchase defibrillation equipment and place it in strategic locations where statistics showed the public was more apt to need and benefit from access to such equipment the strategy was to create a consortium of vendors of defibrillators large employers and an implementation training team headed by petitioner which would place equipment and trained personnel in locations where heart -- - seizures were most likely to occur--in private work and recreational facilities in date petitioner met with attorney lawrence bisenberg for advice regarding how to set up a business they discussed the steps needed to introduce petitioner’s worksafe america corp concepts of providing emergency medical_care training and defibrillator training to the private sector the name to be utilized for petitioner’s concept was revised when petitioner applied to the department of corporations in california and learned that the name worksafe america corp was already being used by another organization the new name selected by petitioner was save-a-life systems sls but the concepts and goals for petitioner’s private business did not change in date a new business plan for sls was developed and petitioner met with different defibrillation companies negotiations went the farthest with physio-control a defibrillator manufacturer located in redmond washington during the first guarter of petitioner mitchell rappaport and doron braun traveled to washington to meet with physio- control and present their plan to the multiple areas within the organization the purpose of the meeting was to share petitioner’s concepts and seek a partnership with physio-control which would result in funding for sls the meeting with physio- - control was very positive and petitioner believed that physio- control was prepared to partner with sls and provide funding for her private business venture the state audit of cprt in date the state of california office of the state auditor initiated an audit of ucsf which was directed at the department of medicine and included cprt the state audit was precipitated by allegations of noncompliance with university policy leveled against the department of medicine harry cordon director of audit and management services at ucsf was responsible for all interaction with the office of state auditor during its conduct of the audit ucsf was concerned about certain procedures being employed during the state audit and retained coopers lybrand to perform a shadow audit during both the state audit and the coopers lybrand audit petitioner made herself available and expended a great deal of time and effort providing information requested by the auditors at no time during the audits did harry cordon believe petitioner’s position at ucsf was in jeopardy or that she should be concerned about her employment with ucsf in fact petitioner received continued assurances during the audits that her position was secure with the cprt and in date uscf extended petitioner’s contract as director of cprt through date the state’s audit report was made public in date --- - between july and date the san francisco chronicle and the san francisco examiner newspapers published several articles referencing cprt and the state audit as a result of these articles petitioner was concerned that adverse publicity would impact her ongoing efforts to obtain funding for sls in date petitioner consulted with two attorneys charlotte fishman and laura stevens because of concerns she had about leaks of information to the media regarding the state audit and the potential impact of adverse publicity to her professional reputation on date petitioner retained the law firm of rogers joseph o’donnell quinn rjo q petitioner consulted with her lawyers at rjo q many times in on the advice and recommendation of rjo q petitioner also retained the law firm of topel goodman according to rjo q’s billing reports the following legal services were performed for petitioner during june july august and date research preparation and drafting of documents for the criminal prosecution of petitioner and cprt preparation of a lawsuit to prevent the release of the draft state audit report research preparation and meetings with respect to the state audit investigation of cprt review of documents in petitioner’s personnel file regarding sex discrimination research preparation meetings and drafting --- - correspondence with respect to the coopers lybrand audit of cprt responding and communicating with the media and communication with petitioner’s criminal defense attorney william goodman all of the billing statements sent to petitioner from rjo q for services performed in june july august and september of were according to their heading regarding the state audit of cprt and dr braun between july and date petitioner and her lawyer consulted with a public relations firm regarding media response strategy and the preparation of press releases on behalf of petitioner as a result of the adverse publicity being printed in the san francisco news media petitioner put the incorporation and development of sls on hold around this time physio-control also put its plans to fund sls on hold petitioners’ tax_return petitioners’ federal_income_tax return was prepared by ronald stern a certified_public_accountant c p a mr stern had prepared petitioners’ income_tax returns for years before preparing petitioner’s schedule c for the tax_year mr stern discussed with petitioner the purpose of the legal and professional services proposed to be deducted for the tax_year petitioners deducted dollar_figure on schedule c for legal and professional fees respondent determined that petitioner’s legal fees in the amount of - lo - dollar_figure are deductible as a schedule a miscellaneous itemized_deduction as opposed to a schedule c deduction respondent also determined that petitioner is entitled to an additional_depreciation deduction on her schedule c in the amount of dollar_figure opinion the issues for our consideration are whether legal fees in the substantiated amount of dollar_figure and or dollar_figure of expenses in connection with sls are deductible on petitioner’s schedule c as ordinary and necessary business_expenses or whether they are deductible on petitioners’ schedule a as unreimbursed employee business_expenses subject_to the percent of adjusted_gross_income floor and the alternative_minimum_tax and whether petitioners are liable for an accuracy-related_penalty under sec_6662 legal expenses sec_162 allows a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business ordinary and necessary legal expenses are generally deductible under sec_162 when the matter giving rise to the expenses arises from or is proximately while petitioners deducted dollar_figure in legal and professional fees on schedule c profit or loss from business of their form_1040 u s individual_income_tax_return in they have conceded that only dollar_figure has been substantiated of the dollar_figure in substantiated expenses dollar_figure were expended by petitioner for services in connection with petitioner’s save-a- live systems sls business related to a business activity see 276_us_145 in order to be deductible on schedule c an expense must be directly connected with or proximately result from a trade_or_business of the taxpayer see id 91_tc_352 affd 972_f2d_150 7th cir ifa taxpayer’s trade_or_business is that of being an employee however then the legal expenses will be treated as an itemized_deduction subject_to the limitation of sec_67 see 102_tc_465 revd on other grounds 84_f3d_433 5th cir alexander v commissioner tcmemo_1995_ the deductibility of legal fees depends on the origin and character of the claim for which the expenses were incurred and whether the claim bears a sufficient nexus to the taxpayer’s business or income-producing activities see 372_us_39 the supreme court stated that the origin and character of the claim with respect to which an expense was incurred rather than its potential consequences upon the fortunes of the taxpayer is the controlling basic test id pincite thus in order for petitioner’s legal fees to be deductible on her schedule c the origin of those legal services must have been rooted in sls her schedule c business petitioners maintain that the legal fees are correctly claimed on schedule c because the expenses are directly related to petitioner’s professional reputation and thus sls respondent argues that the origin of petitioner’s legal fees did not arise from her schedule c trade_or_business and that under united_states v gilmore supra the consequences to petitioner’s schedule c business are irrelevant to the analysis based upon the record the origin of petitioner’s legal fees stems from her status as an employee of ucsf and not from her schedule c trade_or_business the event that prompted petitioner to hire attorneys in was the state audit of cprt and the impending release of the audit report while the record is replete with testimony from petitioner regarding the reasons she retained legal counsel it is also replete with evidence that the event that prompted the legal services was the state audit fthe billing detail from petitioner’s attorneys indicates that the majority of their services concerned the impending release of the state’s audit report and centered around the state audit of cprt the billing detail further indicates that the legal services performed were directly related to her employment with ucsf as director of cprt indeed the entire record indicates that petitioner hired attorneys in response to the state audit of cprt we do not question whether petitioner was engaged in a schedule c trade_or_business nor do we doubt that petitioner was indeed concerned that the state audit and consequences flowing from the audit could negatively affect her professional reputation and therefore her schedule c business however we are bound by the rule established by united_states v gilmore supra to look to the origin of the underlying claim and not the consequences petitioner’s motives for hiring attorneys and exploring her legal options simply are not relevant the origin of the claim herein was not in the trade_or_business of sls but rather in petitioner’s activities as an employee of ucsf the event that caused her to hire attorneys the state audit of cprt was directly related to her employment as director of cprt the legal expenses were incurred in response to an event that was not part of sls’ business but rather was part of petitioner’s employment thus the fact that the legal services may have resulted in damage control necessary to fend off disparaging publicity and salvage petitioner’s schedule c business relationships is irrelevant because the state audit which had nothing to do with sls was the precipitating event petitioners contend that the legal fees were not incurred in connection with any litigation but instead they were incurred to seek advice and counsel thus they argue it is appropriate to examine the nature of the taxpayer’s concerns and the reason the advice is sought petitioners cite ahadpour v commissioner tcmemo_2000_68 for the proposition that costs associated with legal advice obtained while trying to protect one’s business reputation are deductible petitioners’ reliance on ahadpour however is inapposite because in that case we did not consider whether the taxpayer was protecting his professional reputation concluded that the taxpayer was not entitled to a deduction for legal fees and did not suggest that a separate test for determining deductibility applies when dealing with fees for legal advice as opposed to fees for litigation indeed in ahadpour v commissioner supra we utilized the origin of claim test set forth in united_states v gilmore supra accordingly we find that the claim or event that prompted petitioner to incur legal fees did not arise in connection with petitioner’s schedule c trade_or_business and therefore we sustain respondent’s determination that the legal fees in the amount of dollar_figure are deductible as unreimbursed employee business_expenses on schedule a with respect to the dollar_figure expended by petitioner for services in connection with petitioner’s sls business petitioners are entitled to claim that amount as a business_expense on the schedule c for the taxable_year accordingly to that extent petitioners have shown respondent’s determination to be in error accuracy-related_penalty respondent determined that petitioners underpaid a portion of their income_tax because of negligence sec_6662 a imposes a penalty in an amount equal to percent of the portion of the underpayment attributable to negligence or disregard of rules or regulations negligence is defined as any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and the term disregard includes any careless reckless or intentional disregard sec_6662 the accuracy-related_penalty will apply unless petitioners demonstrate that there was reasonable_cause for the underpayment and that they acted in good_faith with respect to the underpayment see sec_6664 taxpayers can avoid liability for the accuracy-related_penalty if they engage a competent professional to prepare their returns and they reasonably rely on the advice of that professional see 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 taxpayers must show that they provided all relevant information to the professional see 59_tc_473 applying these principles to the instant case we conclude that petitioners have sustained their burden of establishing that reasonable_cause and good_faith existed for deducting legal fees -- - on petitioner’s schedule c petitioner testified credibly at trial that she engaged the professional services of ronald stern a c p a to prepare petitioners’ income_tax return for mr stern had prepared petitioners’ income_tax returns for the past years according to petitioner mr stern questioned her about the legal and professional fees because he wanted to understand what services the attorneys were performing accordingly petitioner provided him with information regarding those expenses the characterization of legal fees in this case as either a schedule a or a schedule c deduction involves analyzing and applying a set of facts to a technical area of the law thus in the context of determining the correct deduction for legal expenses that touch both upon a taxpayer’s employment and trade_or_business it 1s reasonable for a taxpayer to consult and rely on acc p a here petitioners were clearly relying on mr stern to determine the proper characterization and deduction of the legal fees based on the record we find that petitioners have proved that their actions with respect to characterizing the legal fees as schedule c deductions were reasonable and are not subject_to the sec_6662 accuracy-related_penalty respondent also contends the fact that petitioners claimed deductions in excess of what they actually substantiated warrants the imposition of the accuracy-related_penalty petitioners were able to substantiate only a portion of the deductions that they claimed on schedule c petitioners did not provide any explanation as to why they were unable to substantiate all of the legal fees that they claimed as deductions thus with respect to the substantiation item we find that petitioners have failed to show that their actions were reasonable and not made with intentional disregard of rules or regulations under these circumstances we hold that petitioners are liable for the accuracy-related_penalty under sec_6662 on the portion of any underpayment attributable to the deduction of legal fees that were not substantiated we have considered all other arguments of the parties and to the extent not addressed herein we find them to be either moot meritless or irrelevant to reflect the foregoing decision will be entered under rule
